Judge PHILLIPS
concurring in the result.
Although I agree that plaintiff’s case must fail I do not agree that it should have been dismissed on defendant’s motion for a directed verdict. In addition to the portions of plaintiffs letter quoted in the majority opinion, it also stated:
... I further state that I have not had the time, opportunity or resources to clean, compile or organize my book*625keeping records and that they are essentially in the same condition today that they were in on the date of the fire.
If your company does not desire to examine these documents at my store on today’s date, I will make them available for examination by the proper representatives of your company at any other day or time upon reasonable notice to me or my attorney.
I anticipate that I will have the time to go through my records and documents and to put them in such condition that I would be able to present them at the Courthouse by January 15, 1984, or perhaps earlier. If I am able to have these documents in such a state that they would be presentable at the courthouse before January 15, 1984,1 will have my attorney contact your representatives. If at any time between now and then representatives of your company would desire to examine these documents for copying or otherwise, I will be glad to make them available upon reasonable notice and at reasonable times.
This evidence, along with plaintiffs other evidence concerning the extensive water and smoke damage done to his office and the papers involved, his unqualified willingness to permit defendant without restriction to examine the records where they then were and to take the records to the courthouse after he had an opportunity to clean and organize them, and as to the demands of his farming business on his time, when viewed in the light most favorable to him clearly raised, I think, a question of reasonableness that jurors, rather than judges, should decide. The evidence not only tends to show plaintiffs good faith willingness to comply with the policy terms, it also tends to indicate that sacking up the papers in their damaged condition and taking them to the courthouse, as the majority holds should have been done, was an unreasonable, wasteful course that would have accomplished nothing whatever.
After this case was fully tried out the jury determined that plaintiff wilfully failed “to produce documents as required under the policy,” and in my view judgment for the defendant should have been entered on that verdict. The circumstance that caused the judge to set the verdict aside — that he briefly conversed with the defendant’s arson witness in the presence of the jury — could *626not have prejudiced the verdict on this crucial issue, or any other issue for that matter, since the jury found that arson was not involved.